Citation Nr: 0933384	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  04-08 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and two of her daughters




ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1945 to 
April 1946. He died in May 2002.  The appellant is the 
Veteran's spouse.

The appeal before the Board of Veterans' Appeals (Board) 
arises from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

In February 2006, the appellant and two of her daughters 
testified during a hearing before the undersigned Veterans 
Law Judge at the RO; a transcript of that hearing is of 
record.

In a May 2006 decision, the Board denied the appellant's 
claim for service connection for the cause of the Veteran's 
death and for entitlement to Dependency and Indemnity 
Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. 
§ 1318.  The appellant appealed the Board's May 2006 decision 
to the United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court").  In that 
litigation, a Joint Motion for Remand was filed by the VA 
General Counsel and the appellant, averring that the matter 
of entitlement to service connection for the cause of the 
Veteran's death should be remanded to the Board for further 
adjudication.  In an April 2008 Order, the Court granted the 
Motion and remanded this matter to the Board for compliance 
with the instructions in the Joint Motion and dismissed the 
remaining issue pertaining to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.     
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of points raised in the Joint Motion, and the 
Board's review of the claims file, further AMC/RO action is 
warranted.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
holding that in the context of a claim for DIC benefits,  
section 5103(a) notice must include (1) a statement of the 
conditions, if any, for which a Veteran was service connected  
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim  
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to  
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53  
(2007).  

In this case, the notification provided to the appellant did 
not include a statement of the conditions for which the 
Veteran was service connected at the time of his death.  As 
proper VCAA notice was not provided, this case must be 
remanded.  On remand, the appellant should be provided proper 
notice as is required by the VCAA and described in Hupp. 

At the time of the Veteran's death, service connection was in 
effect for degenerative arthritis of both shoulders, both 
knees, both hands, both feet, the right elbow, and multiple 
joints.  Service connection was also in effect for bilateral 
hallux valgus. During his lifetime, this arthritis was 
erroneously characterized as rheumatoid arthritis in VA 
ratings, but the arthritis was ultimately appropriately 
recharacterized.

The Veteran died in May 2002; his death certificate indicates 
that he died of cardiorespiratory arrest, due to or as a 
result of sepsis, which in turn was due to or as a result of 
chronic renal failure, peripheral vascular disease, and 
malnutrition.

The appellant contends essentially that cold injury residuals 
from the Veteran's active military service provides a 
reasonable explanation for the Veteran's development of 
arthritis, hypertension, cardiovascular disease, vasculitis, 
peripheral vascular disease, and kidney failure.  In a 
November 2003 statement, the appellant asserted that the 
Veteran health was compromised ever since he suffered 
frostbite during the "Battle of the Bulge".

The Board notes that a January 1947 VA examination report 
reflects that the Veteran was diagnosed with fibrositis, 
peri-articular, proximal interphalangeal joints of all 
fingers and great toes, question of origin-reaction to cold 
noted.  

In a September 2004 opinion, a VA examiner reviewed the 
Veteran's medical records and opined that the Veteran's cause 
of death and factors leading up to the cause of death were 
not related to degenerative joint disease, it should be 
considered that his immediate cause of death were not 
contributed to or by his service-connected disabilities.  
However, the opinion does not consider whether the Veteran 
sustained a cold injury in service resulting in a residual 
disability (ies), which caused or contributed to his death.  

In light of the appellant's contentions, the Board finds that 
an additional medical opinion by an appropriate VA physician, 
is needed to fairly resolve the claim on appeal.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4)(i)(C) 
(2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the appellant asserts that in VA's July 1989 
request to obtain the Veteran's service treatment records 
(STRs), VA personnel noted that they may be a "possible 
fired related" case.  However, it is unclear from the 
Veteran's records whether the Veteran's STRs were in fact, 
involved in the 1973 fire at the National Personnel Records 
Center (NPRC) in St. Louis.  Thus, the Board finds that 
another attempt should be made to obtain any outstanding STRS 
prior to obtaining the VA opinion. 

Accordingly, this matter is REMANDED for the following 
action:

1.  The AMC/RO should attempt to obtain 
all outstanding STRs from the NPRC, and 
any other appropriate agency.  If records 
are not found or are not available, the 
claims file should contain documentation 
of the efforts made.

2.  The appellant should be issued a VCAA 
letter explaining the need for additional 
evidentiary development of her claim.  
The letter should comply with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

3.  Thereafter, the AMC/RO should obtain 
a medical  opinion, from a physician with 
the appropriate expertise, addressing the 
appellant's specific contentions. The 
physician should render an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater degree of 
probability) that the principal or 
contributory cause of death, was causally 
linked to any incident of service, to 
include as a residual of cold injuries 
therein?  In providing this opinion, the 
examiner should indicate whether there is 
any medical information in the STRs or 
medical records one year post discharge, 
which seem to suggest that the Veteran 
sustained a cold injury in service with 
subsequent residuals.  Any residuals 
found should be specifically set forth.

The physician should provide a complete 
rationale for any opinions expressed.

3.  Thereafter, the AMC/RO should 
readjudicate the claim for service 
connection for cause of the Veteran's 
death in light of all pertinent evidence 
and legal authority.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided with a SSOC.  An appropriate 
period of time should be allowed for 
response before the claims file is 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

